                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI

 MARJORIE LYNN OSMON,                           )
                                                )
                             Plaintiff,         )
                                                )
                     v.                         )            No. 5:20-cv-06105-MDH
                                                )
 ANDREW M. SAUL,                                )
 Commissioner of Social Security,               )
                                                )
                             Defendant.         )
                                            ORDER
       Plaintiff Marjorie L. Osmon seeks judicial review of a final administrative decision of the

Commissioner of Social Security (Commissioner) denying her claim for disability insurance

benefits (DIB) under Title II of the Social Security Act (SSA), 42 U.S.C. §§ 401–434. For the

following reasons, the Court affirms the decision of the Commissioner.

                                          BACKGROUND

       On December 17, 2015, Ms. Osmon filed a claim for DIB. (AR 61). She alleged a disability

onset date of August 1, 2015, due primarily to brain bleed, diabetes, headaches, depression,

anxiety, decreased short term memory, fatigue, diminished balance, weakness, and stiffness in

joints. (AR 61–62). On February 17, 2016, the Social Security Administration denied Ms.

Osmon’s claim. (AR 76–79). Ms. Osmon then sought and appeared at an August 22, 2017 hearing

before an Administrative Law Judge (ALJ). (AR 31, 83). On November 7, 2017, the ALJ issued

an unfavorable decision and denied Ms. Osmon disability benefits. (AR 12, 25). Following this

decision, on November 14, 2017, Ms. Osmon requested that the Appeals Council review the ALJ’s




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 1 of 17
decision. (AR 135). On May 23, 2018, the Appeals Council refused to review the ALJ’s November

7, 2017 denial.1 (AR 1).

         Following the Appeals Council’s denial, Ms. Osmon appealed the ALJ’s denial to the

United States District Court for the Western District of Missouri and, on July 26, 2019, this Court

reversed and remanded the ALJ’s denial of Ms. Osmon’s initial claim. (AR 701–07). The Court

ordered that on remand the Commissioner “consider [Mr. Osmon’s] obesity in accordance with

SSR 19-2p.” (AR 705). The Court affirmed the ALJ’s decision on several other bases, including

that substantial evidence supported the ALJ’s decision to reject the examining medical source’s

opinion when formulating Ms. Osmon’s mental RFC and that reversible error did not exist where

the ALJ did not include limitations in the RFC for all of the mild and moderate disabilities noted

at Step Two. (See AR 703–06).

         On remand, the Appeals Council vacated the November 7, 2017 final decision denying Ms.

Osmon’s initial disability claim and ordered an ALJ to “offer [Ms. Osmon] the opportunity for a

hearing, take any further action needed to complete the administrative record and issue a new

decision for the period prior to August 11, 2019.” (AR 708–10). On January 22, 2020, the ALJ,

Scot Gulick, held another hearing on Ms. Osmon’s initial disability claim. (AR 627–72).

Following that hearing, on April 1, 2020, the ALJ again denied the claim in a written decision.

(AR 604–19). Although the ALJ determined that Ms. Osmon had several severe impairments, 2 he

concluded that none of those impairments met or medically equaled an impairment listed in the



1
  On August 16, 2018, after the Appeals Council declined to review the ALJ’s denial of her first claim, Ms. Osmon
filed a subsequent claim for Title II disability benefits. (AR 710). The ALJ in that case found that Ms. Osmon was
disabled as of August 11, 2019. (Id.).
2
  On remand, the ALJ concluded that “[o]besity is no longer a listed impairment.” (AR 610). However, the ALJ
explained that he considered Ms. Osmon’s obesity and stated that he “found the claimant’s obesity to be severe in
Finding 3, but the signs, symptoms[,] and laboratory findings in the record do not indicate that the claimant’s obesity
was so severe that it meets a listing.” (AR 611). The ALJ then provided examples from the medical records to support
his conclusion. (See id.).



          Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 2 of 17
Code of Federal Regulations, which would lead to a finding that Ms. Osmon was disabled. (AR

609–13). The ALJ ultimately determined that Ms. Osmon had a residual functional capacity (RFC)

to perform less than the full range of sedentary work, including that Ms. Osmon:

       could lift and carry 10 pounds occasionally and 5 pounds frequently. She could
       stand and/or walk for two hours in an eight-hour workday, but for only 30 minutes
       at one time. She could sit for six hours in an eight-hour workday. She could
       occasionally climb ramps and stairs. She could never climb ladders, ropes, or
       scaffolds. She could occasionally balance, stoop, kneel, crouch, and crawl. She
       could perform simple, routine, and repetitive tasks but not at a production rate pace.

(AR 613). After the ALJ’s April 1, 2020 denial, the Appeals Council did not assume jurisdiction

over Ms. Osmon’s claim. Therefore, Ms. Osmon has exhausted all administrative remedies and

judicial review is appropriate under 42 U.S.C. § 405(g) and 20 C.F.R. § 404.984(d).

       The burden of establishing a disability as defined by the SSA in 42 U.S.C. § 423(d) rests

on the claimant. Simmons v. Massanari, 264 F.3d 751, 754 (8th Cir. 2001); Roth v. Shalala, 45

F.3d 279, 282 (8th Cir. 1995). The Social Security Administration has established a five-step,

sequential evaluation process for appraising whether a claimant is disabled and benefit-eligible.

20 C.F.R §§ 404.1520, 416.920; see also Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007).

       The Commissioner must evaluate:
       (1) whether the claimant is presently engaged in a substantial gainful activity;
       (2) whether the claimant has a severe impairment that significantly limits the
           claimant’s physical or mental ability to perform basic work activities;
       (3) whether the claimant has an impairment that meets or equals a presumptively
           disabling impairment listed in the regulations;
       (4) whether the claimant has the residual functional capacity to perform his or her
           past relevant work; and
       (5) if the claimant cannot perform the past work, the burden shifts to the
           Commissioner to prove that there are other jobs in the national economy that
           the claimant can perform.

Dixon v. Barnhart, 353 F.3d 602, 605 (8th Cir. 2003); Simmons, 264 F.3d at 754–55.



                                          STANDARD




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 3 of 17
        The Eighth Circuit requires the reviewing court to “determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole.” Baker v. Barnhart, 457

F.3d 882, 892 (8th Cir. 2006) (citation omitted).        “Substantial evidence” is less than “a

preponderance of the evidence,” merely requiring that a reasonable person would find the evidence

adequate to support the Commissioner’s decision. Id. (citation omitted); Cox v. Barnhart, 345 F.3d

606, 608 (8th Cir. 2003).

        The court must “defer heavily” to the Commissioner’s findings and conclusions. Wright v.

Colvin, 789 F.3d 847, 852 (8th Cir. 2015); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1157

(2019) (noting the substantial evidence standard of review “defers to the presiding ALJ, who has

seen the hearing up close”). The court may reverse the Commissioner’s decision only if it falls

outside of the available zone of choice; a decision is not outside this zone simply because the

evidence also points to an alternate outcome. Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011).

   I.      Discussion

        Ms. Osmon raises three general issues in her appeal before this Court. First, Ms. Osmon

contends that substantial evidence does not support the ALJ’s physical RFC finding. Second, Ms.

Osmon asserts that the ALJ did not properly consider the evidence as a whole when determining

her mental RFC. Finally, Ms. Osmon argues that the ALJ did not properly determine that she

could perform other work. The Court considers each general argument in turn.

        A. Substantial Evidence Supports the ALJ’s Physical RFC Findings

        Ms. Osmon first argues that substantial evidence does not support the ALJ’s physical RFC

findings because the ALJ failed to account for and identify each of her medically determinable

impairments and include limitations for those impairments in the RFC. In arguing this point, Ms.

Osmon raises several issues. Specifically, Ms. Osmon contends that the ALJ failed to analyze her




         Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 4 of 17
hand, shoulder, and lumbar impairments. Ms. Osmon also argues that the ALJ failed to include a

noise limitation in the RFC and that the opinion of Dr. Goldstein, a testifying medical expert, does

not constitute substantial evidence upon which the ALJ could rely to support his RFC formulation.

       In response, the Government asserts that the ALJ’s decision reveals that the ALJ

appropriately considered the record as a whole in determining Ms. Osmon’s severe and non-severe

physical impairments and whether those impairments caused any work-related limitations.

Additionally, the Government contends that the record does not reflect a difficulty with sound

beyond the initial recovery period from her aneurysm. Finally, the Government states that the ALJ

afforded Dr. Goldstein’s opinion great weight due to the ALJ’s independent evaluation of the

whole record and not based only on Dr. Goldstein’s diagnoses or testimony.

       The Court will address and reject each of Ms. Osmon’s arguments pertaining to the

physical RFC argument.

       1. Substantial Evidence Supports the ALJ’s Conclusion that Ms. Osmon’s Hand
           Condition Constituted a Non-Severe Impairment
       Ms. Osmon spends much of her briefing arguing that the ALJ did not properly account for

her hand impairment and failed to include a “handling, fingering, or feeling” limitation in the RFC.

(Doc. 11 at 14). However, substantial evidence supports the ALJ’s finding that Ms. Osmon did

not suffer from a severe hand impairment.

       At step two of the evaluation, an ALJ will conclude that a claimant “is not disabled if his

[or her] impairments are not ‘severe.’” Kirby, 500 F.3d at 707 (citing Simmons v. Massanari, 264

F.3d 751, 754 (8th Cir. 2001); 20 C.F.R. § 416.920(a)(4)). “An impairment is not severe if it

amounts only to a slight abnormality that would not significantly limit the claimant’s physical or

mental ability to do basic work activities.” Id. (citations omitted). “If the impairment would have

no more than a minimal effect on the claimant’s ability to work, then it does not satisfy the




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 5 of 17
requirement of step two.” Id. (citation omitted). “It is the claimant’s burden to establish that his

[or her] impairment or combination of impairments are severe.” Id. (citation omitted). “Severity

is not an onerous requirement for the claimant to meet . . . but it is also not a toothless standard.”

Id. at 708 (citations omitted).

       Here, the ALJ explained that Ms. Osmon suffered from a “non-severe status/post carpal

tunnel release.” (AR 610). The ALJ explained that this impairment constituted a non-severe

impairment because “it did not cause more than minimal limitations in [Ms. Osmon’s] ability to

perform basic work activities.” (Id.). In making this determination, the ALJ considered medical

evidence in the record relating to Ms. Osmon’s hand, including, among other things, that she

underwent carpal tunnel release surgeries in 2013 and 2019 and that Ms. Osmon reported after her

2019 carpal tunnel release surgery “about 90% relief of the left hand symptoms.” (AR 336, 610,

1119, 1039–40). Further, the ALJ noted that in her testimony during the November 2020 hearing,

Ms. Osmon testified that her “fingers are no longer tingling.” (AR 610, 645).

       In his written decision, the ALJ explained why he found Ms. Osmon’s hand impairment to

be non-severe. (See AR 610). In providing that explanation he provided citations to the medical

evidence in the record. (See id.). These citations show that at several points throughout her medical

history Ms. Osmon experienced “good sensation and motor in the upper . . . extremities” and

normal “[r]ange of motion for . . . wrists and finger,” including 5/5 strength for her finger flexors.

(AR 377, 404). Although Ms. Osmon points to evidence in the record that may support a finding

that the problems she experienced with her hands constituted a severe impairment, the Court may

not reverse ALJ’s decision simply because evidence exists that also supports the alternate outcome.

Buckner, 646 F.3d at 556; see also Wright, 789 F.3d at 852 (stating that in reviewing the decision

of the ALJ, the Court must “defer heavily” to the Commissioner’s findings and conclusions.);




         Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 6 of 17
Mabry v. Colvin, 815 F.3d 386, 389 (8th Cir. 2016) (stating that the Court does “not reweigh the

evidence presented to the ALJ.” (citations omitted)). Substantial evidence supports the ALJ’s

decision to find Ms. Osmon’s hand impairment constitutes a non-severe impairment.

       When discussing her hand impairment, Ms. Osmon also argues that the ALJ erred by

categorizing her hand impairment as only caused by carpal tunnel and states that other conditions

caused her hand impairment. She specifically states that her “hand impairment is complicated

most by a C8 radiculopathy.” (Doc. 11 at 15). However, the ALJ listed degenerative disc disease

of cervical spine with radiculopathy as a severe impairment. (AR 609). “[F]ailure to list a specific

impairment at step two is not an error unless the impairment is ‘separate and apart’ from the other

listed impairments.” Gregory v. Comm’r, Soc. Sec. Admin., 742 Fed. App’x 152, 156 (8th Cir.

2018) (quoting Gragg v. Astrue, 615 F.3d 932, 939 (8th Cir. 2010)). Because the ALJ listed Ms.

Osmon’s degenerative disc disease as a severe impairment and explained his consideration of Ms.

Osmon’s hand impairment, the Court cannot find that any failure to characterize Ms. Osmon’s

hand impairment as caused by her degenerative disc disease constitutes reversible error. See id.

       For these reasons, substantial evidence supports the ALJ’s decision to categorize Ms.

Osmon’s hand condition as non-severe and to not include a limitation for her hand impairment.

       2. Substantial Evidence Supports the ALJ’s Conclusion that Ms. Osmon Lacked a
           Shoulder & Lumbar Impairment
       Ms. Osmon further argues that the ALJ erred by not recognizing an impairment for her

shoulder or lumbar condition. Substantial evidence also supports this aspect of the physical RFC.

Throughout Ms. Osmon’s medical history she complained of both shoulder and lumbar pain. (See,

e.g., AR 278–79, 861). However, as to her shoulder impairment, medical records show that she

attended physical therapy in 2016 and that her shoulder was “doing better and only hurt[] at times.”

(AR 513). In the discharge notes from her physical therapy it is noted that she “reported only




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 7 of 17
occasional shoulder pain” and the physical therapist noted that although she attended seven

treatments, she cancelled three times and did not appear for one of her appointments. (AR 516).

The physical therapist also noted that Ms. Osmon’s did not return to physical therapy. (Id.)

Further, examinations in 2019 showed that Ms. Osmon had 5/5 strength on bilateral shoulder

abduction and “[n]ormal range of motion of the shoulders and arms.” (AR 1116, 1122).

         As to her lumbar condition, although the medical records document instances in which Ms.

Osmon complained of pain in her lower back, (AR 278–79), evidence also shows normal findings,

including “[i]ntact reflexes” and “[s]table gait,” (AR 279). Ms. Osmon concedes that the ALJ’s

discussion of her cervical spine impairment includes references to her lumbar condition. (Doc. 11

at 19). Further, the physical RFC set forth by the ALJ includes limitations for lifting, carrying,

standing, and walking. (AR 613).

         Although evidence exists that shows that Ms. Osmon suffered from pain in her shoulder

and lumbar area, the Court may not reverse the ALJ’s decision simply because evidence exists in

the record that supports the alternate conclusion. Buckner, 646 F.3d at 556. Ms. Osmon carries

the burden to show that her conditions constitute severe impairments. Kirby, 500 F.3d at 707.

Here, Ms. Osmon has failed to carry that burden. Substantial evidence supports the ALJ’s decision

to not include an impairment for Ms. Osmon’s shoulder and lumbar condition.

         3. Substantial Evidence Supports the ALJ’s Decision Not to Include a Noise Limitation in
            the RFC
         Ms. Osmon argues that the ALJ failed to include a “sensitivity to noise” limitation in her

RFC. (Doc. 11 at 20). She concedes that the ALJ “noted” her complaints about a sensitivity to

light, but states that the ALJ “did not consider her complaint that loud noises gave her headaches.”

(Id.).




          Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 8 of 17
       Beyond a few references to headaches caused by loud noises, the record does not document

a difficulty with sound. (See, e.g., AR 197, 343, 365). Further, in explaining Ms. Osmon’s RFC,

the ALJ recognized that her impairments caused many things, including “pain, . . . light sensitivity,

. . . and other symptoms.” (AR 613). The ALJ specifically cited Exhibit 6E, pages 1–11, which

encompass Ms. Osmon’s complaints of a sensitivity to noise. (See AR 197, 613). Based on the

limited references to a difficulty with noise contained in the record, the Court cannot find that the

ALJ’s failure to include a noise limitation in the RFC constitutes a reversible error. Nash v.

Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 190–91 (8th Cir. 2018) (stating that a reviewing court

“review[s] the record to ensure that an ALJ does not disregard evidence or ignore potential

limitations, but [does] not require an ALJ to mechanically list and reject every possible limitation.”

(citing McCoy v. Astrue, 648 F.3d 605, 615 (8th Cir. 2011)). For these reasons, the Court will not

reverse on this basis.

       4. The ALJ Did Not Commit Reversible Error in Affording “Great Weight” to Dr.
           Goldstein’s Opinion
       Ms. Osmon additionally argues that Dr. Goldstein’s opinion does not constitute substantial

evidence on which the ALJ could rely to formulate Ms. Osmon’s RFC. A claimant's RFC is a

medical question, therefore “an ALJ's assessment of it must be supported by some medical

evidence of the claimant's ability to function in the workplace.” Cox v. Astrue, 495 F.3d 614, 619

(8th Cir. 2007) (quoting Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001)). “Even though the

RFC assessment draws from medical sources for support, it is ultimately an administrative

determination reserved to the Commissioner.” Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012)

(citing Cox, 495 F.3d at 619–20).

       Ms. Osmon takes issue with Dr. Goldstein’s opinion for several reasons, including that he

did not “properly assess [her] hand impairments,” did not “address her shoulder and lumbar




         Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 9 of 17
abnormalities” and “did not identify headaches as an impairment.” (Doc. 11 at 21). Further, she

argues that he cited to the record only a limited number of times. (Id.).

         In formulating the RFC the ALJ conducted a thorough review of the medical evidence in

the record and considered Ms. Osmon’s subjective complaints and the opinions of medical experts.

(See 613–17). In discussing Dr. Goldstein’s opinion specifically, the ALJ expressly stated that

“Dr. Goldstein’s opinions are largely consistent with the weight of the current record.” (AR 617).

The ALJ recognized that Dr. Goldstein “did not have the benefit of physically examining the

claimant,” but explained that Dr. Goldstein “supported his opinions with detailed explanations

citing to objective evidence.” (Id.). The ALJ also included Ms. Osmon’s headaches as a listed

severe impairment, which Dr. Goldstein did not do.3 (Compare AR 609 with AR 661–62). The

Court has previously established above that substantial evidence supports the ALJ’s assessment of

Ms. Osmon’s hand impairment and shoulder and lumbar conditions.

         Because the ALJ recognized impairments and included limitations beyond those

recognized by Dr. Goldstein, it is clear that the ALJ did not rely solely on Dr. Goldstein’s opinion

in formulating the RFC. Rather, the ALJ considered Ms. Osmon’s medical records, the opinions

provided by medical experts, and Ms. Osmon’s own subjective complaints. (See AR 613–17).

Therefore, substantial evidence supports the physical RFC and the Court will not reverse on this

basis.



3
  In discussing her headaches, Ms. Osmon cites Gayer v. Saul, No. 6:19-cv-03302-DGK-SSA, 2020 WL 4937511
(W.D. Mo. Aug. 24, 2020). Ms. Osmon argues that “[a]pplication of the factors in Gayer renders the ALJ’s decision
equally incomplete.” (Doc. 11 at 23). However, this case differs from Gayer. Specifically, in Gayer, the ALJ found
that the claimant suffered from the severe impairments of “cerebral aneurysm status post clipping with subsequent
headaches and hypertension” and the reviewing court reversed because the ALJ’s decision did not indicate whether
the ALJ considered other evidence “related to the severity and causation of [the claimant’s] headaches.” 2020 WL
4937511, at *1. Here, the ALJ concluded that Ms. Osmon’s headaches constituted a separate severe impairment and
did not limit that impairment to headaches caused by her aneurysm with cerebral hemorrhage. (AR 609). Further, the
ALJ explained why he found Ms. Osmon’s subjective complaints regarding her headaches inconsistent with the
record. (AR 615). For these reasons, Gayer does not provide the support Ms. Osmon seeks.



         Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 10 of 17
       B. Substantial Evidence Supports the ALJ’s Mental RFC.

       Having concluded that substantial evidence supports the ALJ’s physical RFC, the Court

now turns to Ms. Osmon’s second general argument that substantial evidence does not support the

mental RFC. The Court concludes that substantial evidence also supports the ALJ’s mental RFC.

       Ms. Osmon makes three arguments regarding the ALJ’s mental RFC: (1) the ALJ afforded

undue weight to an opinion from Dr. Morgan, an agency medical consultant over that of Dr.

Edwards, a consultative examiner; (2) the ALJ unreasonably discounted Ms. Osmon’s statements

about her mental impairments; and (3) the ALJ did not account for mental limitations in Ms.

Osmon’s RFC.

       In response, the Government argues that the ALJ found severe mental impairments of

depression and anxiety, and, as a result, limited Ms. Osmon to work that involved simple, routine,

and repetitive tasks that were not at production rate. Furthermore, the Government states that the

ALJ properly considered Ms. Osmon’s allegations, treatment history, objective examination

findings, and the medical opinion evidence of record when making the mental RFC finding.

       1. Substantial Evidence Supports the ALJ’s Decisions Regarding the Weight to Assign to
           the Medical Experts’ Opinions
       Substantial evidence supports the ALJ’s decision to give the opinion of Dr. Morgan, an

agency medical consultant, more weight than the opinion of Dr. Edwards, an agency consultative

examiner who evaluated Ms. Osmon.

       “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must be

supported by some medical evidence of the claimant’s ability to function in the workplace.”

Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). However, no requirement exists that an RFC

finding be supported by a specific medical opinion. Id.; see also Perks v. Astrue, 687 F.3d 1086,

1092–93 (8th Cir. 2012).




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 11 of 17
       The ALJ concluded that Dr. Edwards did not support her opinions with well-supported,

medically acceptable clinical and laboratory diagnostic techniques and that her opinions were

vague and inconsistent with Ms. Osmon’s medical records, treatment history, and activities of

daily living. (Id.). Dr. Morgan’s opinion, however, was found to be largely consistent with the

weight of the record. (Id.). For instance, Dr. Morgan’s findings that Ms. Osmon suffered from

mental impairments is consistent with Ms. Osmon’s medical records, treatment history, and

activities of daily living. (Id.). Thus, Dr. Morgan’s opinion used objective evidence in determining

that Ms. Osmon’s mental impairments were not severe.

       Therefore, the ALJ sufficiently explained the inconsistencies in Dr. Edwards’s opinions

that led to the ALJ giving greater weight to Dr. Morgan’s opinions.

       2. Substantial Evidence Supports the ALJ’s Decision to Find Ms. Osmon’s Subjective
           Complaints Inconsistent with the Record
       The Court now turns to Ms. Osmon’s contention that the ALJ unreasonably discounted her

statements about her mental impairments. Substantial evidence supports the ALJ’s decision to

conclude that Ms. Osmon’s subjective complaints about her mental limitations were inconsistent

with the record.

       The ALJ is not free to accept or reject the claimant's subjective complaints solely on the

basis of personal observations. Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). In

assessing a claimant's credibility, the ALJ must consider: (1) the claimant’s daily activities; (2) the

duration, intensity, and frequency of pain; (3) the precipitating and aggravating factors; (4) the

dosage, effectiveness, and side effects of medication; (5) any functional restrictions; (6) the

claimant's work history; and (7) the absence of objective medical evidence to support the

claimant’s complaints. Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009) (quoting Finch v.

Astrue, 547 F.3d 933, 935 (8th Cir. 2008); Polaski, 739 F.2d at 1322). “[A]n ALJ may not discount




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 12 of 17
a claimant’s subjective complaints solely because the objective medical evidence does not fully

support them.” Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012) (quoting Wiese v. Astrue,

552 F.3d 728, 733 (8th Cir.2009)). “When rejecting a claimant’s complaints of pain, the ALJ must

make an express credibility determination, detailing the reasons for discounting the testimony,

setting forth the inconsistencies, and discussing the Polaski factors.” Id. (citing Dipple v. Astrue,

601 F.3d 833, 837 (8th Cir. 2010)). The ALJ is not required to discuss each Polaski factor as long

as “he [or she] acknowledges and considers the factors before discounting a claimant’s subjective

complaints.” Id. (quoting Moore, 572 F.3d at 524).

       Here, the ALJ appropriately evaluated the consistency of Ms. Osmon’s statements

regarding her mental limitations with the overall record. The ALJ considered Ms. Osmon’s

statements concerning the intensity, persistence, and limiting effects of the symptoms caused by

her mental impairments and found that those symptoms were not consistent with the medical

evidence and other evidence in the record. The ALJ reached this conclusion because healthcare

providers described her depressive disorder as moderate, and the range of activity Ms. Osmon

identified is not entirely consistent with a finding of disability. (AR 615–16).

       The ALJ properly considered the Polaski factors in determining the evidence regarding

Ms. Osmon’s subjective complaints. The ALJ considered the Ms. Osmon’s daily activities.

Specifically, Ms. Osmon was able to live with others, take care of pets, manage her personal care,

prepare meals, do laundry, vacuum, go outside, walk, drive, ride in a car, go out alone, shop,

manage her finances, watch television, read, crochet, spend time with others, and use a computer.

(AR 611). The ALJ determined this based on Ms. Osmon’s testimony. (AR 197–207). In addition

to Ms. Osmon’s testimony, other evidence showed that she was cooperative, appropriate, and alert

at numerous examinations and that her attention and concentration were within normal limits




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 13 of 17
during numerous examinations and interviews. (AR 321, 336, 403, 599, 611–12, 861, 977). Thus,

the ALJ considered Ms. Osmon’s daily activities, the absence of objective medical evidence to

support the claimant's complaints, and any functional restrictions to properly assess whether Ms.

Osmon’s subjective complaints were credible. Accordingly, substantial evidence supports the

ALJ’s decision to reject Ms. Osmon’s subjective complaints.

       3. Substantial Evidence Supports the ALJ’s Decision to Include Only Those Mental
           Limitations Identified in the RFC
       The Court now turns to Ms. Osmon’s contention that the ALJ erred in not including

limitations in the RFC for the mental impairments identified in the written decision. Substantial

evidence supports the ALJ’s decision to include only those limitations identified in the RFC.

       The ALJ’s RFC assessment must be based on “all the relevant evidence in [the] case

record.” Igo v. Colvin, 839 F.3d 724, 730 (8th Cir. 2016) (citing 20 C.F.R. § 404.1545(a)). An

ALJ may consider the opinion of another medical source “to show the severity of [a claimant’s]

impairment(s) and how it affects [a claimant’s] ability to function.” Chesser v. Berryhill, 858 F.3d

1161, 1166 (8th Cir. 2017) (citing SSR 06-03p, 2006 WL 2329939, at *2 (Aug. 9, 2006)).

However, the Court considers only whether the ALJ’s decision is supported by substantial

evidence, not whether it would have made the same decision. Dols v. Saul, 931 F.3d 741, 748 (8th

Cir. 2019) (see Travis v. Astrue, 477 F.3d 1037, 1042 (8th Cir. 2007)).

       Here, the ALJ properly documented consideration of the evidence as a whole when crafting

the mental RFC. The ALJ appropriately determined the weight to afford to the medical experts’

opinions and considered Ms. Osmon’s subjective complaints.

       Ms. Osmon argues that because there was a finding of mild mental limitations that the ALJ

should have included those limitations in her RFC. This interpretation, however, does not suffice

as an appropriate showing that Ms. Osmon’s mental limitations were severe enough to be included




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 14 of 17
in a mental RFC. It is the claimant's burden to establish that his impairment or combination of

impairments are severe. Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). The ALJ appropriately

found that Ms. Osmon had a mild limitation in interacting with others based on her own testimony

and other evidence in the record. (AR 321, 336, 403, 599, 611–12, 861, 977). Though Ms. Osmon

reported problems with being around others, at numerous examinations physicians found her to be

cooperative, appropriate, and alert. Additionally, Ms. Osmon noted that she got along with

authority figures and interacted effectively with other during her activities of daily living. (AR

202, 197–207). Therefore, substantial evidence supports the ALJ’s decision to include only those

limitations identified in Ms. Osmon’s mental RFC.

       C. Substantial Evidence Supports the ALJ’s Conclusion that Ms. Osmon Could Perform
           Other Work
       Having addressed Ms. Osmon’s arguments regarding the physical and mental RFC, the

Court now turns to Ms. Osmon’s final general argument that the ALJ erred in determining that she

could perform other work. Ms. Osmon contends that the ALJ reached this conclusion in error

because the hypothetical posed to the vocational expert (VE) was not based on an accurate RFC

and the ALJ failed to resolve the conflict between the VE’s testimony and the Dictionary of

Occupational Titles (DOT). The Government argues that the ALJ satisfied his burden at step five

of the analysis because the ALJ used VE testimony in establishing that Ms. Osmon could perform

other work. Similarly, the Government contends that the VE resolved the conflict between her

testimony and the DOT. Substantial evidence also supports the ALJ’s conclusion that Ms. Osmon

could perform other work.

       The Dictionary of Occupational Titles provides “standardized occupational information”

by listing the functional requirements for a number of jobs available in the national economy.

Stanton v. Comm'r, Soc. Sec. Admin., 899 F.3d 555, 558 (8th Cir. 2018). The reference book




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 15 of 17
explains, however, that the job characteristics for each position “reflect jobs as they have been

found to occur, but . . . may not coincide in every respect with the content of jobs as performed in

particular establishments or at certain localities.” Id. Thus, “not all of the jobs in every category

have requirements identical to or as rigorous as those listed in the [Dictionary].” Id. (quoting

Wheeler v. Apfel, 224 F.3d 891, 897 (8th Cir. 2000)). The reference book “gives the approximate

maximum requirements for each position.” Id. (quoting Jones v. Chater, 72 F.3d 81, 82 (8th Cir.

1995)). Although, the ALJ may rely on testimony from a vocational expert that conflicts with the

job requirements listed in the Dictionary, id.; see also Thomas v. Berryhill, 881 F.3d 672, 677–78

(8th Cir. 2018), “[w]hether the vocational expert’s testimony is substantial evidence in support of

the ALJ’s decision . . . depends on whether the expert’s testimony appears to conflict with the

Dictionary, and if so, whether the ALJ resolved the conflict,” Stanton, 899 F.3d at 558.

       Here, the ALJ determined that the VE testified consistently with the DOT descriptions and

resolved any conflict between her testimony and the job requirements in the DOT. (AR 618). For

instance, in answering the hypotheticals posed by the ALJ, the VE testified that she relied both on

the DOT’s descriptions and, for issues not addressed directly by the DOT, she relied on her training

and experience. (AR 618). A VE must offer an explanation for any inconsistencies between her

testimony and the DOT, which the ALJ may accept as reasonable after evaluation. Moore v.

Colvin, 769 F.3d 987, 990 (8th Cir. 2014) (citation omitted). SSR 00-4p makes it proper for the

VE to rely on her own experience in job placement or career counseling to appropriately determine

that a claimant can do other work. Therefore, substantial evidence supports the ALJ’s finding the

Ms. Osmon could perform other work in the national economy.




        Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 16 of 17
                                        CONCLUSION

       For the reasons set forth herein, the Court finds the Commissioner’s determination that Ms.

Osmon was not disabled is supported by substantial evidence in the record. Accordingly, the

Commissioner’s decision is AFFIRMED.



IT IS SO ORDERED.

Dated: June 9, 2021                                          /s/ Douglas Harpool______
                                                            DOUGLAS HARPOOL
                                                            United States District Judge




       Case 5:20-cv-06105-MDH Document 17 Filed 06/09/21 Page 17 of 17
